EXHIBIT 10.2
 


 
SUPPLY AGREEMENT
 
BETWEEN
 
ACORDA THERAPEUTICS, INC.
 
AND
 
BIOGEN IDEC INTERNATIONAL GMBH
 






CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS
[       ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
      
SUPPLY AGREEMENT
 
1
W I T N E S S E T H:
 
1
1.
DEFINITIONS
1
2.
COORDINATION; SUPPLY CHAIN MANAGEMENT
5
    2.1
Relationship Managers
5
    2.2
Joint Manufacturing Committee.
5
    2.3
Meetings
6
    2.4
Decision Making; Authority.
6
    2.5
Third Party Manufacturers
7
3.
SUPPLY
7
    3.1
Exclusive Supply
7
    3.2
General Scope of Services
7
    3.3
Quality Agreement
7
    3.4
Third Party Manufacturers
7
4.
FORECASTS AND ORDERS
8
    4.1
Forecast
8
    4.2
Long-Term Forecast.
8
    4.3
Amending Forecasts
8
    4.4
Launch Stocks
9
    4.5
Purchase Orders.
9
    4.6
Fulfillment of Purchase Orders
9
    4.7
Supply Uncertainty
10
    4.8
Safety Stock
10
5.
PRODUCTION
11
    5.1
Specifications.
11
    5.2
Changes to the Specifications, Processing or the Facility.
11
    5.3
Quality Assurance.
12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
    5.4
Preservation of Samples
14
6.
DELIVERY AND PAYMENT
14
    6.1
Delivery
14
    6.2
Price and Reimbursements
14
    6.3
Elan Compensating Payment and Acorda Costs.
14
    6.4
Remittance of Payments
14
    6.5
Tax Withholding
15
    6.6
VAT
15
7.
REGULATORY
15
    7.1
Information Provided to Manufacturers
15
    7.2
Governmental Inspection
16
    7.3
Right of Inspection
16
    7.4
Records.
16
8.
REPRESENTATIONS AND WARRANTIES
17
    8.1
Mutual Representations and Warranties
17
    8.2
Additional Representations and Warranties of Acorda
17
    8.3
Additional Covenants of Acorda
17
    8.4
Disclaimer
18
    8.5
Limitation of Damages.
18
9.
CONFIDENTIALITY
19
10.
TERM AND TERMINATION
19
    10.1
Term
19
    10.2
Termination.
19
    10.3
Rights Upon Termination.
19
    10.4
Effect of Termination
20
    10.5
Survival
20
11.
GOVERNING LAW
20
    11.1
Governing Law
20
    11.2
Dispute Resolution
20
12.
MISCELLANEOUS
20
    12.1
Notices
20
    12.2
Entire Agreement
21
    12.3
Amendment and Waiver
21

 
 
2

--------------------------------------------------------------------------------

 
 
    12.4
No Implied Waivers.
21
    12.5
Order of Precedence
21
    12.6
Covenant of Further Assurances
22
    12.7
Relationship
22
    12.8
Severability
22
    12.9
Assignment
22
    12.10
Force Majeure
22
    12.11
Export Compliance
22
    12.12
Performance by Affiliates and Third Party Distributors
23
    12.13
Counterparts and Facsimile Signatures.
23
Exhibit A    
Acorda Supply Agreements
  1


 
 
3

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

SUPPLY AGREEMENT
 
This Supply Agreement (the “Agreement”) is entered into as of the 30th day of
June 2009 (the “Effective Date”) by and between Acorda Therapeutics, Inc., a
company organized under the laws of the State of Delaware with its principal
place of business at 15 Skyline Drive, Hawthorne, New York 10532, USA
(“Acorda”), and Biogen Idec International GmbH, a company organized under the
laws of Switzerland, with its principal place of business at Landis & Gyr
Strasse 3, CH-6300 Zug, Switzerland (“Licensee”) (hereinafter, each of Licensee
and Acorda, a “Party” and, collectively, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Acorda and Licensee have entered into a Collaboration and License
Agreement of even date herewith (the “License Agreement”) pursuant to which the
Parties will jointly develop Product;
 
WHEREAS, Licensee desires to obtain supplies of Product and Acorda is willing to
supply Product to Licensee, on such terms and conditions as are set forth
herein.
 
NOW THEREFORE, in consideration of the foregoing premises, which are
incorporated into and made a part of this Agreement, and of the mutual covenants
which are recited herein, the Parties agree as follows:
 
1.  
DEFINITIONS

 
Capitalized terms used herein and not defined shall have the meaning given
thereto in the License Agreement.  Other terms are defined as follows:
 
1.1 “Acorda” shall have the meaning set forth in the Preamble.
 
1.2 “Acorda Supply Agreements” shall have the meaning set forth in Section 3.4.
 
1.3 “Affiliate” shall mean any Person who directly or indirectly controls or is
controlled by or is under common control with another Person.  For purposes of
this definition, “control” or “controlled” means ownership, directly or through
one or more Affiliates, of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
fifty percent (50%) or more of the equity interest, in the case of any other
type of legal entity, or status as a general partner in any partnership.  The
Parties acknowledge that, in the case of certain entities organized under the
laws of certain countries, the maximum percentage ownership permitted by Law for
a foreign investor may be less than fifty percent (50%), and in such case such
lower percentage shall be substituted in the preceding sentence; provided, that
such foreign investor has the power to direct the management and policies of
such entity.
 
1.4 “Agreement” shall have the meaning set forth in the Preamble.
 
1.5 “Batch” shall mean a specific quantity of Product that is produced according
to a single manufacturing order during the same cycle of manufacture.
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.



1.6 “Breaching Party” shall have the meaning set forth in Section 10.2(a).
 
1.7 “Business Day” shall mean a day other than Saturday or Sunday on which the
banks in New York, New York and Boston, Massachusetts are open for business.
 
1.8 “Calendar Quarter” shall mean a calendar quarter ending on the last day of
March, June, September or December.
 
1.9 “Calendar Year” shall mean a period of time commencing on January 1 and
ending on the following December 31.
 
1.10 “cGMP” shall mean current Good Manufacturing Practices and standards as
provided for in the United States Code of Federal Regulations, and the
requirements thereunder imposed by the FDA, all promulgated and published, and
in EC Directive 91/356/EEC of 13 June 1991 as well as EC Directives 2003-94-EC
and 2005-28-EC and in accordance with industry practices.
 
1.11 “Documentation” shall have the meaning set forth in Section 5.3(b).
 
1.12 “Effective Date” shall mean that date set forth in the Preamble.
 
1.13 “Elan” shall mean Elan Pharma International Limited, its successors and
assigns and, as applicable, its Affiliates.
 
1.14 “Elan Compensating Payment” shall mean the amount paid or payable to Elan
pursuant to Section 9.5 of the Elan Supply Agreement.
 
1.15 “Elan Consent” means the consent among Acorda, Licensee and Elan, dated on
or about the Effective Date.
 
1.16 “Elan Supply Agreement” shall mean the Supply Agreement between Elan and
Acorda, dated September 26, 2003, as amended from time to time.
 
1.17 “EMEA” shall mean the European Medicines Agency or any successor agency
thereof.
 
1.18 “EU” shall mean the European Union, as it may be expanded or contracted
from time to time, Iceland, Liechtenstein and Norway.
 
1.19  “Expert Panel” shall have the meaning given to it in the License Agreement
Disputes between the Parties under this Agreement that are eligible to be
referred to an Expert Panel shall be resolved in accordance with the provisions
set forth in Section 3.5(c)(iii) of the License Agreement.
 
1.20 “Facility” shall mean Elan’s manufacturing facility in Monksland, Athlone,
Co. Westmeath, Ireland, or such other facility as Acorda or its Third Party
manufacturers may use to perform Acorda’s obligations under this Agreement.
 

 
2

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.21 “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereto.
 
1.22 “Firm Period” shall have the meaning set forth in Section 4.1(a).
 
1.23 “Forecast” shall have the meaning set forth in Section 4.1.
 
1.24 “JMC” shall have the meaning set forth in Section 2.2.
 
1.25 “Latent Defect” shall have the meaning set forth in Section 5.3(c).
 
1.26 “Launch Stocks” shall mean the quantities of stocks of the Product required
by Licensee, as determined in accordance with Section 4.4, in relation to the
launch of the Product following Regulatory Approval in a Major Market Country.
 
1.27 “Law” shall mean any law, statute, rule, regulation, government agency
guidance, ordinance or other pronouncement having the effect of law, of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, including (a) cGMP, good clinical practices and adverse
event reporting requirements, guidance from the International Conference on
Harmonization or other generally accepted conventions, and all other rules,
regulations and requirements of the FDA and other applicable Regulatory
Authorities, (b) the Foreign Corrupt Practices Act of 1977, as amended, or any
comparable laws in any country, and (c) all export control laws.
 
1.28 “License Agreement” shall have the meaning set forth in the Preamble.
 
1.29 “Licensee” shall have the meaning set forth in the Preamble.
 
1.30 “Major Market Countries” shall mean the United Kingdom, France, Germany,
Italy, Spain and Japan.
 
1.31 “NDA” shall mean a New Drug Application filed with the FDA or similar
foreign application or submission for Regulatory Approval, including a MAA.
 
1.32 “Non-Breaching Party” shall have the meaning set forth in Section 10.2(a).
 
1.33 “Party” and “Parties” shall have the respective meanings set forth in the
Preamble.
 
1.34  “Person” shall mean any individual, limited or general partnership,
corporation, limited liability company, joint venture, unincorporated
organization or association, any trust, governmental body, authority, bureau or
agency, or any other entity or body.
 
1.35 “Process” or “Processing” shall mean the act of preparation, filling,
testing, packaging, labeling and any other pharmaceutical manufacturing
procedures, or any part thereof (including, but not limited to, product or
process specifications, testing or test methods, raw material specifications or
suppliers, equipment, etc.), relating to the Product.
 

 
3

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

1.36 “Product” shall mean any Licensed Product (as defined in the License
Agreement).
 
1.37 “Purchase Order” shall mean a written purchase order delivered by Licensee
to Acorda for Products pursuant to this Agreement.
 
1.38 “Quality Agreement” shall mean a quality agreement entered into by Acorda
and Licensee, or by Licensee and a Third Party manufacturer, as described in
Section 3.3.
 
1.39 “Regulatory Authority” shall mean any applicable government regulatory
authority involved in granting approvals for the marketing and commercial sale
of a pharmaceutical or biological product or medical device in a country or
regulatory jurisdiction (including pricing and/or reimbursement approval in any
country in which pricing and/or reimbursement approval is required by applicable
Laws), including the FDA, the EMEA and foreign equivalents thereof.
 
1.40 “Second Source Agreement” shall have the meaning set forth in Section
8.3(b).
 
1.41 “Semi-Firm Period” shall have the meaning set forth in Section 4.1(a).
 
1.42 “Severed Clause” shall have the meaning set forth in Section 12.8.
 
1.43 “Specifications” shall mean (a) with respect to the bulk Licensed Product,
the specifications for the bulk Licensed Product, as determined pursuant to the
Elan Supply Agreement and Section 6.3 of the Elan License Agreement and as may
be amended in accordance with Section 5.1 of this Agreement, and (b) with
respect to the packaging and labeling for orders of the Licensed Product for
sale in a particular country in the Territory, the specifications therefor
mutually agreed upon by the Parties in accordance with Section 5.1(b).
 
1.44 “Supply Shortage” shall have the meaning set forth in Section 4.7.
 
1.45 “Term” shall have the meaning set forth in Section 10.1.
 
1.46 “Third Party” shall mean any Person who is not a Party or an Affiliate
under this Agreement.
 
1.47 “Transfer Price” shall mean the price Acorda’s Third Party manufacturer(s)
invoices Acorda for Product Manufactured by such Third Party manufacturer(s)
supplied to Licensee pursuant to the agreement(s) between Acorda and such
manufacturer(s).
 
1.48 Construction.  In construing this Agreement, unless expressly specified
otherwise;
 
(a) references to Sections and Exhibits are to sections of, and exhibits to,
this Agreement;
 
(b) except where the context otherwise requires, use of either gender includes
the other gender, and use of the singular includes the plural and vice versa;
 

 
4

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(c) headings and titles are for convenience only and do not affect the
interpretation of this Agreement;
 
(d) any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;
 
(e) except where the context otherwise requires, the word “or” is used in the
inclusive sense;
 
(f) all references to “dollars” or “$” herein shall mean U.S. Dollars; and
 
(g) each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.
 
2.  
COORDINATION; SUPPLY CHAIN MANAGEMENT

 
2.1 Relationship Managers.  Each Party shall appoint a manufacturing logistics
and quality assurance manager to support the Parties’ respective manufacturing
activities, and to function as a liaison with the other Party’s manufacturing
logistics and quality assurance manager on matters relating to the manufacture
and supply of the Product pursuant to this Agreement.
 
2.2 Joint Manufacturing Committee.
 
(a) The Parties shall establish a joint manufacturing committee (“JMC”) to
oversee the supply of Product to Licensee in accordance with this
Agreement.  The JMC shall consist of three (3) representatives designated by
each Party.  One (1) representative from each Party shall alternate in acting as
the chairperson of the JMC for one Calendar Year term, with Acorda’s
representative chairing the JMC for the first Calendar Year.  The chairperson
shall not have any greater authority than any other representative on the
JMC.  As soon as practicable following the Effective Date (but in no event more
than thirty (30) days following the Effective Date), each Party shall designate
its initial representatives on the JMC.  Each Party shall be free to change its
representatives on notice to the other or to send a substitute representative to
any JMC meeting; provided, however, that each Party shall ensure that at all
times during the existence of the JMC, its representatives on such committee are
appropriate in terms of seniority and expertise with respect to the
manufacturing of pharmaceutical products and have the authority to bind such
Party with respect to matters within the purview of the JMC.  Except as
expressly provided in this Agreement, the JMC shall have no authority to bind
the Parties hereunder and the JMC shall report to the JSC, subject to Section
2.4 of this Agreement.
 
(b) The JMC shall be responsible for (i) managing the supply chain for Product
in the Territory; (ii) monitoring logistical strategies, capacity planning and
inventory levels for the Product for Commercialization in the Field in the
Territory; and (iii) providing a forum for the Parties to discuss any material
quality-related issues concerning the Product.
 

 
5

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(c) The appointment of members of the JMC is a right of each Party and not an
obligation and shall not be a “deliverable” as referenced in any existing
authoritative accounting literature.  Each Party shall be free to determine not
to appoint members to the JMC.  If a Party does not appoint members of the JMC,
it shall not be a breach of this Agreement, nor shall any consideration be
required to be returned, and unless and until such persons are appointed, all
decisions and obligations within the purview of the committee shall henceforth
be handled directly between the Parties; provided, that in the event of any
disputes between the Parties, the dispute resolution procedures set forth in
Section 2.4(a) shall continue to apply (substituting in such provision
references to “the Parties” instead of “the JMC”).
 
2.3 Meetings.   The JMC shall hold at least one (1) meeting per Calendar Quarter
at such times during such Calendar Quarter as the chairperson elects to do
so.  Meetings of the JMC shall be effective only if at least one (1)
representative of each Party is present or participating.  The JMC may meet
either (a) in person at either Party’s facilities or at such locations as the
Parties may otherwise agree or (b) by audio or video teleconference; provided,
that no less than one (1) meeting of the JMC during each Calendar Year shall be
conducted in person.  Other representatives of each Party involved with the
Product may attend meetings as non-voting participants, subject to the
confidentiality provisions set forth in this Agreement.  Additional meetings of
the JMC may also be held with the consent of each Party, or as required under
this Agreement, and neither Party shall unreasonably withhold its consent to
hold such additional meetings.  Each Party shall be responsible for all of its
own expenses incurred in connection with participating in the JMC meetings.
 
2.4 Decision Making; Authority.
 
(a) Approval by the JMC.  Subject to the provisions of this Section 2.4, the JMC
shall approve matters before it only following a unanimous vote, with each Party
having one (1) vote.  If the JMC fails to reach unanimous agreement on a matter
before it for decision for a period in excess of thirty (30) days, the matter
shall be referred to the JSC as constituted under and in accordance with the
License Agreement and any dispute that may arise from such matter shall be
resolved pursuant to the terms of Section 3.5 of the License
Agreement.  Notwithstanding anything to the contrary in this Agreement or the
License Agreement, neither any Party, the JSC nor any Expert Panel shall
exercise its right to finally resolve a dispute pursuant to the License
Agreement in a manner that (i) excuses such Party from any of its obligations
specifically enumerated under this Agreement, (ii) negates any consent rights or
other rights specifically allocated to the other Party under this Agreement,
(iii) would cause Acorda to breach an Acorda Third Party Agreement (including
any Acorda Supply Agreement) or to require any Third Party to take any actions
not required to be performed by such Third Party under any Acorda Third Party
Agreement, (iv) increases the Development Plan costs for the other Party for a
given Calendar Year by more than [*****] above the then current Development
Budget for the Calendar Year, or (v) would require either Party (or require
Acorda to require a Third Party)  to perform any act that it (or such Third
Party) reasonably believes to be inconsistent with any Law or any approval,
order, policy or guidelines of a Regulatory Authority; provided, that, if such
decision would require Acorda, in order to comply with such decisions, to compel
the Third Party counterparty to an Acorda Third Party Agreement to perform any
act or to refrain from performing any act, Licensee acknowledges and agrees that
 

 
6

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Acorda shall only be obligated to use Commercially Reasonable Efforts to compel
such activity or to refrain from performing such activity.  The JMC shall have
only the powers assigned expressly to it in this Agreement and shall not have
any power to amend, modify or waive compliance with this Agreement or the Acorda
Third Party Agreements.


(b) No Limitation on Remedies.  Nothing in this Section 2.4 shall affect the
right of a Party to exercise its rights or remedies for a breach of this
Agreement by the other Party.
 
2.5 Third Party Manufacturers.  Where this Agreement provides that Acorda shall
use Commercially Reasonable Efforts to obtain the consent of or response from
one of its Third Party manufacturers, then, to the extent that Licensee has been
allowed to interact directly with such Third party Manufacturer with respect to
such matters, Licensee shall also be required to use Commercially Reasonable
Efforts to obtain such result.
 
3.  
SUPPLY

 
3.1 Exclusive Supply.  Except as expressly provided in this Agreement, Licensee
shall exclusively purchase from Acorda all Product in order to meet Licensee’s
and its Affiliates’ and Third Party Distributors’ requirements of the Product.
 
3.2 General Scope of Services.  Acorda shall use Commercially Reasonable Efforts
to manufacture, or arrange for a Third Party(ies) to manufacture, and supply
Licensee’s requirements of Product for use in the Field in the Territory
pursuant to the License Agreement in final, packaged, labeled form; provided,
however, that the foregoing shall be subject to Acorda’s and its Third Party
manufacturer(s)’ capacity and ability to manufacture such quantities in their
current manufacturing facilities, taking into account Acorda’s and such Third
Party manufacturer(s)’ responsibilities to manufacture the Product for use
outside the Territory or outside the Field and to manufacture other
pharmaceutical products.
 
3.3 Quality Agreement.  Promptly after the Effective Date, the Parties shall
negotiate and execute a “Quality Agreement” specifying the testing, storage,
release, cGMP, regulatory and other quality assurance requirements relating to
manufacture and shipment of Product by or on behalf of Acorda under this
Agreement. To the extent that Acorda or an Acorda Third Party manufacturer
supplying Product hereunder reasonably requests, Licensee shall also enter into
a “Quality Agreement” with such Third Party manufacturer regarding supply of
Product.
 
3.4 Third Party Manufacturers.  Licensee acknowledges and agrees that the
provisions set forth in this Agreement are subject to the requirements and
limitations of the agreements set forth in Exhibit A, including the Elan Supply
Agreement (collectively, such agreements, the “Acorda Supply
Agreements”).  Exhibit A may be updated by Acorda from time to time after the
date hereof upon Acorda providing to Licensee true and correct copies of any
additional agreements to be listed on such Exhibit A; provided, however, that
Acorda shall, prior to executing or otherwise agreeing to be bound by any such
additional agreement, (i) supply material drafts, including the final draft, of
such agreement to Licensee for its review, (ii) allow Licensee to comment on
such draft within a reasonable period of time following Licensee’s
 

 
7

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

receipt; and (iii) reasonably consider, in good faith, Licensee’s comments to
such draft (but Licensee shall not have the right to approve such agreement).


4.  
FORECASTS AND ORDERS

 
4.1 Forecast.  Commencing [*****] prior to the anticipated date of first
Regulatory Approval in any Major Market Country, Licensee shall submit to Acorda
on or before the first Business Day of each month a [*****] rolling forecast
that sets forth the total quantity of Product for supply that Licensee either
has ordered, desires to order, or expects to order from Acorda within the next
[*****] period (the “Forecast”). In the Forecast, Licensee shall include a
breakdown of the total quantity of Product forecast on a month-by-month and
country-by-country basis.
 
(a) Firm Period and Semi-Firm Period.  Once Regulatory Approval for the Product
has been received in a Major Market Country or the United States, the monthly
breakdown of the [*****] of the Forecast shall include a firm, irrevocable order
for the first [*****] of the Forecast (“Firm Period”), which shall be the
subject of a binding Purchase Order delivered in accordance with Section
4.5.  For purposes of clarity, in the event that a Forecast delivered to Acorda
in accordance with the terms of this Agreement lists a total quantity of Product
for supply for each of the first [*****] of such Forecast as zero (0), the Firm
Order for such [*****] period shall be for a quantity of zero (0).  The next
[*****] of the Forecast period shall be a semi-firm period that is non-binding
(“Semi-Firm Period”); provided, that, subject to Section 4.3(c), if Licensee
requests more than a [*****] increase in the ordered quantities of Product for
such Semi-Firm Period, Acorda shall have the right to change the lead time for
delivery of the Product if such a change is commercially reasonable given the
increase in ordered Product quantity.  The remainder of the Forecast is
non-binding.
 
4.2 Long-Term Forecast.  Not later than July 1st in each Calendar Year, Licensee
shall provide Acorda a [*****] forecast of its estimated requirements of the
Product, broken down on an annual basis.  For the avoidance of doubt, except
with respect to any Firm Period included in such [*****] forecast and subject to
Section 4.3(c), any long-term forecast provided by Licensee under this Section
4.2 shall be non-binding.
 
4.3 Amending Forecasts.  Any portion of the Forecast that is not a Firm Period
is to be considered an estimated forecast to be used for planning purposes, and
shall not be construed as a firm commitment by Licensee to Acorda; rather, it
can be increased or reduced by Licensee from time to time; provided, however,
that (a) Licensee may not decrease the quantities specified in any Forecast with
respect to any Firm Period; (b) if Licensee increases the quantities specified
in any Forecast with respect to any Firm Period, Acorda shall use Commercially
Reasonable Efforts (having regard to its and its Third Party manufacturers’
manufacturing capacity and ability), but shall not be obligated, to supply such
additional Product; and (c) Licensee may not increase or decrease by more than
[*****] in the aggregate the amount of Product required in a Calendar Quarter
compared to the previous Calendar Quarter, except for Launch Stocks or unless
otherwise agreed by Acorda.
 

 
8

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

4.4 Launch Stocks. At least [*****] prior to an anticipated Regulatory Approval
in a Major Market Country, the Parties shall discuss and agree upon the
manufacture and purchase of specific quantities of Launch Stocks for launch of
the Product in the applicable Major Market Country.  Launch Stocks shall be
ordered not later than [*****] from receipt by Licensee of an approval letter
from a Regulatory Authority in respect of an NDA in a Major Market Country.
 
4.5 Purchase Orders.
 
(a) General.  Licensee shall accompany its monthly update of the Forecast with a
Purchase Order for each Firm Period for which Product has not been previously
ordered or for which additional Product is required; provided, that in the event
the Forecast contains a binding forecast for Launch Stocks pursuant to Section
4.4, the Purchase Order shall also contain an order for the Launch Stocks.  Each
Purchase Order shall specify the Product ordered, the quantity of Product
ordered and the time, manner and address of delivery, all of which shall be
subject to this Article 4 and Section 6.1.  In order for the Product to be
properly labeled and packaged, each such Purchase Order shall specify the
countries in which the Product from such order shall be marketed or sold, the
quantity of Product from such Purchase Order destined for each such country and
the quantity of Product for promotional and sample use.  Each Purchase Order
shall also specify the requested date of delivery and the delivery destination.
 
(b) Terms.  Purchase Orders issued by Licensee or its Affiliates shall be
effective solely with respect to specifying the quantity, requested delivery
date (subject to the terms of this Agreement) and means of shipment of the
Product being ordered.  All other terms and conditions printed or included on
such Purchase Orders shall be of no effect or force.
 
(c) Rejection of Purchase Orders.  Within [*****] of receipt, Acorda shall have
the right to reject any Purchase Order issued by Licensee that Acorda reasonably
believes to be materially inconsistent with the terms of this
Agreement.  Subject to Acorda’s obligation set forth in Section 4.3 to use
Commercially Reasonable Efforts to address fluctuations in Licensee’s Product
demand, if Acorda reasonably believes that a Purchase Order is materially
inconsistent with the forecasted quantities of the Firm Period and/or the Launch
Stocks, it shall have the right to reject such Purchase Order; provided, that
Acorda shall reject no Purchase Order solely on the basis of quantity so long as
the quantity specified in such Purchase Order is within the amount required to
be ordered hereunder.
 
4.6 Fulfillment of Purchase Orders.  Except as otherwise provided in this
Agreement, Acorda shall use Commercially Reasonable Efforts to produce and
supply to Licensee its requirements of the Product as set forth in and in
response to Purchase Orders, within [*****] of the Purchase Order (or such later
delivery date as set forth in the Purchase Order), or [*****] for Launch Stocks
or samples (or such later delivery date as set forth in the Purchase Order and
subject to any required extension due to the lead times of specific components
of samples).  Notwithstanding the foregoing, Acorda shall have no obligation to
supply Product, unless otherwise mutually agreed upon by the Parties:
 

 
9

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(a) for any Firm Period, in excess of Licensee’s Forecast for such Firm Period
(but Acorda will nevertheless use its Commercially Reasonable Efforts to fulfill
Licensee’s requirements in excess of such amounts, having regard to its and its
Third Party manufacturers’ manufacturing capacity and ability);
 
(b) for less than a minimum order of [*****] or such other minimum amount as may
be required by Acorda’s Third Party manufacturers.
 
(c) in partial Batches;
 
(d) where Product is supplied by Elan and where [*****] of the Manufacturing
Cost (as defined in the Elan Supply Agreement) would exceed the Transfer Price;
provided, that in such case, Acorda shall use Commercially Reasonable Efforts to
supply Product using a Second Source (as defined in the Elan Supply Agreement);
or
 
(e) pursuant to a Purchase Order which does not conform in all material respects
to the terms of this Agreement; provided, that, if Acorda does supply Product
pursuant to such a Purchase Order in its absolute discretion, that fulfillment
shall not affect Acorda’s right to refuse to fulfill any subsequent Purchase
Order which does not comply in all material respects with this Agreement.
 
4.7 Supply Uncertainty.  Acorda shall, within [*****] after receipt of Licensee’
Forecast, notify Licensee if it becomes aware or believes that, based on the
Forecasts submitted by Licensee, any shortage of supply of Product to Licensee
will occur (such shortage, a “Supply Shortage”).  The Parties, through the JMC,
shall discuss the reasons for the anticipated Supply Shortage.  Unless otherwise
mutually agreed upon by the Parties, in the event Acorda has a Supply Shortage,
available Product supply shall be allocated between the Parties on a pro-rata
basis, each Party to receive a percentage of Product supply equal to the
percentage of dosage units of Product purchased by such Party and its Affiliates
during the previous [*****] period as compared to the aggregate dosage units of
Product purchased by both Parties and their respective Affiliates during such
period; provided, that, in the event the Supply Shortage occurs within the first
Firm Period or the [*****] period following the first Firm Period, available
Product supply shall be allocated between the Parties on a pro-rata basis based
on the good faith forecasts submitted by each Party for such time
period.  Nothing in this Section 4.7 shall limit, modify or replace Licensee’s
remedies under this Agreement in the event of a Supply Shortage.
 
4.8 Safety Stock.  Licensee shall: (a) prior to the Regulatory Approval of
Product in the Field in any country in the Territory and until [*****] after
such Regulatory Approval, maintain, at its own risk and expense, Launch Stock
of  [*****] supply of Product, measured, as of any date, based on Licensee’s
Forecast; and (b) beginning [*****] after Regulatory Approval of Product in the
Field in any country in the Territory has been obtained, maintain, at its own
risk and expense, safety stock of [*****] supply of Product, measured, as of any
date, by the Purchase Orders delivered to Acorda by Licensee during the
immediately preceding [*****].
 

 
10

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

5.  
PRODUCTION

 
5.1 Specifications.
 
(a) The Specifications for the bulk Licensed Product may, subject to the Acorda
Supply Agreements and Section 6.3 of the Elan License Agreement, be amended by
the JMC or as otherwise mutually agreed by the Parties.
 
(b) Licensee shall propose the necessary Specifications for packaging and
labeling of the Product for each country in the Territory.  Acorda, in
consultation with its Third Party manufacturers, shall review and approve all
such Specifications for packaging and labeling, such approval not to be
unreasonably withheld; provided, that, (i) such Specifications shall require
Elan’s approval, which Acorda shall use Commercially Reasonable Efforts to
obtain, and (ii) Acorda shall not be required to approve any Specifications if
(A) such approval would be a violation under any Acorda Third Party Agreements
or (B) Acorda reasonably believes that such Specifications would adversely
affect the Commercialization or the specifications of the Licensed Product in
the Acorda Territory.  Licensee shall bear [*****] costs and expenses to obtain
approval of any Regulatory Authority in the Territory with respect to such
packaging and labeling.
 
5.2 Changes to the Specifications, Processing or the Facility.
 
(a) Changes.  Acorda or its Third Party manufacturers may make such changes to
the Specifications, Processing or the Facility as are required pursuant to
applicable Law or to comply with Regulatory Approvals; provided, that Acorda
shall have promptly notified Licensee upon Acorda becoming aware of such
required change, and provided, further, that Licensee shall have the reasonable
opportunity to dispute the necessity of such change prior to such change’s
adoption by Acorda or its Third Party manufacturers.
 
(i) Changes Specific to Product in Territory.  Subject to Section 5.2(a), to the
extent that changes to the Specifications, Processing and/or Facility are
required pursuant to Law or Regulatory Approvals applicable solely to the
Product in the Territory, costs incurred for such changes with respect to the
Product in the Territory shall be paid [*****] by Licensee.
 
(ii) Changes Specific to Product in Acorda’s Territory.  To the extent that
changes to the Specifications, Processing and/or Facility are required pursuant
to Law or Regulatory Approvals applicable solely to the Product in the Acorda
Territory, costs incurred for such changes with respect to the Product in the
Acorda Territory shall be paid [*****] by Acorda; and, for clarity, nothing in
this Agreement shall preclude Acorda from making any such changes.
 
(iii) Non-Specific or Joint Changes.  Subject to Section 5.2(a), to the extent
that (A) changes to the Specifications, Processing and/or Facility are required
pursuant to Law or Regulatory Approvals applicable to the Product worldwide; (B)
Licensee requests that a change made pursuant to Section 5.2(a)(ii) be also made
for the Product in the Territory; or (C) Acorda requests that a change made
pursuant to Section 5.2(a)(i) be also made for the Product in the Acorda
Territory, each Party shall pay [*****] of the costs incurred for such
 

 
11

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

changes, based upon the mutually agreed upon anticipated sales of Product, as
between Acorda and Licensee, over the next [*****] period.


(b) Notice of Required Changes.  If either Party is notified of or otherwise
learns of any change in Laws or Regulatory Approvals in any country in which a
Party and/or its Affiliates or Licensee’s Third Party Distributors are, or are
reasonably anticipating, marketing or selling the Product, which change would or
could require a change to Specifications in such country, the notified Party
shall promptly notify the other Party of such change in Laws or Regulatory
Approvals and, if such change will affect the Product in the Territory, the
Parties shall negotiate in good faith a written agreement regarding the extent
and timing of such change.
 
(c) Changes Requested by Licensee.  Notwithstanding Section 5.1(a), if Licensee,
on behalf of itself or any of its Affiliates, requests any change to
Specifications which is not required by a change in Laws or Regulatory Approvals
in any such country, Acorda may, in its discretion, consider such
request.  Acorda shall consider such request in accordance with the License
Agreement as a proposed amendment to the Development Plan or as a Development
Collaboration Proposal.  All costs with respect thereto shall be borne as
“Development Costs” in accordance with the License Agreement.  Licensee shall
reasonably cooperate with Acorda and its Third Party manufacturers in obtaining
any approvals necessary for such requested changes.
 
(d) Changes to the Process or Facility.  Licensee acknowledges that Elan has the
right to change the Process or Facility pursuant to Section 3.6 of the Elan
Supply Agreement.
 
5.3 Quality Assurance.
 
(a) Acorda shall use Commercially Reasonable Efforts to obtain from its Third
Party manufacturer(s) supplying Product for Licensee representations and
warranties for the benefit of Licensee that, as of the date of physical transfer
of each order of Product to Licensee, such Product (i) was manufactured in
accordance with cGMP and all applicable Laws in all material respects; (ii)
conforms in all material respects to the applicable Specifications; and (iii)
does not contain any material that would cause the Product to be adulterated or
misbranded under applicable Law.
 
(b) Documentation.  Acorda or its Third Party manufacturer shall deliver with
each shipment of Product (i) a Certificate of Analysis for the Product and (ii)
the batch records for such Product (clauses (i) and (ii) of this sentence,
collectively, the “Documentation”).
 
(c) Non-Conforming Product.  Subject to Elan’s rights under Clause 6 of the Elan
Supply Agreement and the rights of the Second Source (as defined in the Elan
Supply Agreement) under any Acorda Supply Agreement, including the mechanisms
and time frames for the resolution of any disputes:
 
(i) Within (A) [*****] after delivery of an order of Product to Licensee or (B)
[*****] of Licensee’s discovery of an issue with Product following Licensee’s
acceptance of Product which issue cannot be ascertained by reviewing the
Documentation or the exercise of reasonable diligence (including the performance
of the routine testing protocol to be agreed in the Quality Agreement) by
Licensee upon receipt of such Product
 

 
12

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(such issue, a “Latent Defect”), Licensee shall notify Acorda in writing if such
Product does not comply with the Specifications at the time of delivery to
Licensee and shall provide Acorda with reasonable details of the alleged
non-conformance and supporting evidence and upon Acorda’s request permit Acorda
to re-test the Product.  Licensee shall only make such claims in good faith.  If
Licensee does not make a claim within such [*****] period, Licensee shall be
deemed to have accepted the Product.


(ii) If Acorda does not agree with the substantiating evidence provided by
Licensee, Acorda shall provide Licensee with a written notice of such
disagreement within twenty-five (25) days of receipt of Licensee’s notice of
non-conformance, responding to Licensee’s claim.  The Parties shall use
Commercially Reasonable Efforts to resolve such disagreement within ten (10)
days of Licensee’s receipt of notice from Acorda of such disagreement.  In the
event of an unresolved dispute as to (A) conformity of the Product with
Specifications; or (B) whether defects in the Product are attributable to the
negligent acts or omissions of Acorda or its Third Party manufacturers of
Product, the Parties shall, within thirty (30) days after expiration of such ten
(10) day period, appoint a mutually acceptable independent laboratory to
undertake the relevant testing and its findings shall be conclusive and binding
upon the Parties.  All costs relating to this process shall be borne solely by
the Party whose testing was in error.
 
(iii) If the Parties agree or the independent laboratory’s analysis confirms
that Licensee’s complaint was valid, Acorda shall use Commercially Reasonable
Efforts to supply to Licensee, as promptly as reasonably practicable, the
remaining quantity of the Product conforming to the relevant Specifications.  If
Licensee has already paid for the conforming quantity of Product Acorda
initially failed to supply, then such additional or replacement quantity shall
be provided by Acorda at no additional cost to Licensee; otherwise, Acorda shall
invoice Licensee for such conforming Product in accordance with Section 6.2.
 
(iv) Any nonconforming Product shall either be destroyed by Licensee or returned
to Acorda for destruction by Acorda, according to Acorda’s instructions.  In the
event that the nonconformity was solely due to a fault of Licensee, then
Licensee shall bear all costs of such destruction or return and Licensee shall
not be entitled to any credit as to the non-conforming Product; in the event
that the nonconformity was solely due to a fault of Acorda, then Acorda shall
bear all costs of such destruction or return; and otherwise, the Parties shall
equally share such costs.
 
(v) The Product shelf-life shall be as set forth in the Technical Agreement (as
defined in the Elan Supply Agreement).
 
(d) THE PROVISIONS HEREIN SHALL BE ACORDA’S EXCLUSIVE LIABILITY AND LICENSEE’S
SOLE REMEDY WITH RESPECT TO ACORDA’S FAILURE TO SUPPLY THE ORDERED QUANTITIES OF
PRODUCT CONFORMING TO THE SPECIFICATIONS AND THE WARRANTIES HEREUNDER.
 

 
13

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

5.4 Preservation of Samples.  Licensee shall retain and store preservation
samples from each lot number of Product received by Licensee hereunder for a
period of no less than [*****] after the expiration date of the Product, in
accordance with Law.
 
6.  
DELIVERY AND PAYMENT

 
6.1 Delivery.  The delivery dates for Product shall be as mutually agreed upon
by the Parties; provided, however, that any delivery date for any order of
Product will be determined based on the manufacturing runs of Product scheduled
by Acorda and its Third Party manufacturer(s) and any delay in delivery as a
result of the scheduling of such manufacturing runs shall not be a breach of
this Agreement by Acorda.  Acorda shall deliver Product ordered in the relevant
Purchase Order, according to Incoterms 2000 EXW (“ex-works”) the Facility or a
distribution warehouse designated by Acorda, in Acorda’s sole discretion.  Title
to the delivered quantity of Product shall pass to Licensee or its designee upon
such delivery.
 
6.2 Price and Reimbursements.  The price for Product shall be the Transfer
Price.  Upon shipment of the Product, Acorda shall issue an invoice for such
shipment.  Such invoice shall list separately those expenses subject to
reimbursement by Licensee under this Agreement.
 
6.3 Elan Compensating Payment and Acorda Costs.
 
(a) Licensee shall pay Acorda the percentage of the Elan Compensating Payment
that is equal to the percentage of Product supplied to Licensee that was
manufactured by the Second Source (as defined in the Elan Supply Agreement).  If
such Elan Compensating Payment is payable by Licensee, the calculation of such
amount shall be included on an invoice from Acorda for such payment.
 
(b) All costs and expenses, including internal costs, incurred by Acorda or its
Affiliates in connection with the supply of Product to Licensee, its Affiliates
and Third Party Distributors hereunder shall be reimbursed by Licensee.
 
(c) For the sake of clarity, Licensee shall pay to Acorda, if applicable, any
remaining amount which is payable to Elan pursuant to Section 9.3.3 of the Elan
Supply Agreement, reflecting the difference between the amount due pursuant to
the actual NSP (as defined in the Elan License Agreement) and the initial
portion of the Transfer Price invoiced upon supply of the Licensed Product
(based on the then-applicable Notional NSP, as defined in the Elan License
Agreement).  Licensee shall pay Acorda such amount within thirty (30) days after
the end of the relevant Calendar Quarter, or, if earlier, at least five (5)
Business Days before such time as such payment is owed to Elan. To the extent
that such difference is negative, reflecting an initial overpayment by Licensee,
Acorda shall credit such difference against the price of Licensed Product to be
supplied to Licensee to the extent of any credit provided by Elan.
 
6.4 Remittance of Payments.  For the first two (2) years following the first
commercial sale of the Product in any country, all payments from Licensee to
Acorda hereunder shall be due within forty-five (45) days after Licensee’s
receipt of an invoice therefor.  Thereafter, payment shall be made within twenty
(20) days after Licensee’s receipt of an invoice therefor.  Payments made more
than twenty (20) days after the due date shall bear interest per
 

 
14

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

month in an amount equal to [*****] from the due date until paid in full or, if
less, the maximum interest rate permitted by applicable Law.  Notwithstanding
anything in this Section 6.4 to the contrary, no interest shall accrue on any
payment disputed in good faith by Licensee until such payment dispute has been
resolved, at which time, if Licensee is found to have erroneously withheld such
payment, interest will be deemed to have accrued as of the due date.  In
addition, Licensee shall reimburse Acorda for all costs and expenses, including
reasonable attorney fees and legal expenses, incurred in the collection of late
payments


6.5 Tax Withholding.  Licensee shall inform Acorda of any withholding tax
obligation on payments due to Acorda under this Agreement as soon as Licensee
becomes aware of the withholding tax obligation.  The Parties shall meet
promptly thereafter to discuss how best to minimize the amount of such
withholding tax obligation in accordance with Law, and Licensee shall take all
reasonable and lawful steps to minimize the amount of any such withholding tax
obligation.  The Parties agree to cooperate in good faith to provide one another
with such documents and certifications as are reasonably necessary to enable
Licensee and Acorda to minimize and/or recover any withholding tax
obligation.  Upon Acorda’s request, Licensee shall provide to Acorda
documentation of the payment of any withholding tax that is paid pursuant to
this Section 6.5.
 
6.6 VAT.   All prices for the Product and other amounts in this Agreement are
exclusive of any applicable value added or any other sales tax, for which
Licensee will be additionally liable, if payable.
 
7.  
REGULATORY

 
7.1 Information Provided to Manufacturers.  Acorda may fully disclose to its
Affiliates and to its Third Party manufacturers of the Product hereunder (a) any
Regulatory Approvals or other information necessary for such Affiliates or Third
Party manufacturers to comply with any reporting requirements or to fulfill
obligations under any supply agreement with Acorda; or (b) any information
regarding non-conforming Products or safety issues regarding Products, including
all communications with Regulatory Authorities with respect thereto.  Acorda
shall promptly disclose to Licensee all materials described in clause (b) of the
preceding sentence that could have a significant impact on Product in the Field
in the Territory, including copies of the related communications with Regulatory
Authorities disclosed by Acorda to Acorda’s Affiliates and Third Party
manufacturers.  Subject to any relevant Third Party manufacturer’s consent, at
either Party’s request, Licensee (and to the extent requested by either Party,
its Affiliates and Third Party Distributors) shall participate in discussions
with Acorda, its Affiliates and Third Party manufacturers regarding such
Products or safety requests received from Regulatory Authorities.  Licensee
shall, and shall ensure that its Affiliates and Third Party Distributors,
otherwise cooperate with Acorda, its Affiliates and Third Party manufacturers to
resolve any issues with respect to this Section 7.1.  Each Party shall, and
shall ensure that its Affiliates and in the case of Acorda, its licensees (other
than Licensee), and in the case of Licensee, its Third Party Distributors,
provide information for the worldwide safety database referred to in Section
6.2(a) of the License Agreement as described in and required by such section.
 

 
15

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

7.2 Governmental Inspection.  Each Party shall advise the other of any
governmental communication, inspection or report which addresses or affects the
Product promptly after becoming aware of it and the JMC shall take action at its
next meeting (or, if applicable, the Parties as soon as practicable shall meet)
to determine the Parties’ response to such governmental communication,
inspection or report.
 
7.3 Right of Inspection.  No more than [*****] during the Term and upon thirty
(30) days’ prior written notice to Acorda, Licensee shall have the right to
inspect, during Acorda’s normal business, Acorda’s facilities (including, as
permitted under any Acorda Supply Agreement, any Third Party manufacturer’s
facilities) and documentation relating to Acorda’s performance hereunder;
provided, that, to the extent Licensee identifies any issues during such
inspections that would reasonably be expected to have a material adverse effect
on Product for supply in the Territory, Licensee may, as permitted under the
relevant Acorda Supply Agreement, conduct a follow-up inspection as reasonably
necessary to assure quality of the Product and to conduct quality compliance
audits (and enable any relevant Regulatory Authorities to do so, if
necessary).  Acorda agrees to use Commercially Reasonable Efforts to correct,
and cause to be corrected, all material deficiencies identified by Licensee.
 
7.4 Records.
 
(a) Financial Records.  Acorda shall maintain records with respect to its costs
under this Agreement.  Specifically, Acorda shall maintain all of its records
reasonably necessary to support charges to Licensee pursuant to Section 6.  To
the extent Licensee reasonably believes that there has been an overcharge for
any amounts due hereunder, [*****] all such records shall be available for
inspection, audit and copying by Licensee’s independent Third Party auditors,
upon reasonable request during normal business hours.  The results of such audit
shall be made available to Acorda and shall be considered Acorda’s Confidential
Information.  Licensee shall bear the costs of such audit, except as provided
below.  If an audit under this Section 7.4(a) shows any overpayment by Licensee,
Acorda shall remit to Licensee within thirty (30) days after the results of the
audit are delivered, the amount of such overpayment and, if such overpayment
exceeds five percent (5%) of the total amount owed for the period then being
audited, the fees and expenses of Licensee’s auditors for such audit.  All such
records shall be maintained for at least [*****] after the end of the Calendar
Year to which such records relate, or such longer period as may be required by
applicable Law.
 
(b) Product Records.  Acorda shall maintain all records necessary for it to
comply with applicable Law with respect to its obligations under this
Agreement.  All such records shall be available for inspection, audit and
copying by Licensee and its representatives and agents, including Licensee’s
auditors, at no cost to Licensee, upon reasonable request during normal business
hours.  All such records shall be maintained for the longest period as may be
required by applicable Law and prior to destruction of any record, Acorda shall
give notice to Licensee, which shall have the right to request and retain such
record.
 

 
16

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

8. REPRESENTATIONS AND WARRANTIES
 
8.1 Mutual Representations and Warranties.  Each Party warrants to the other
Party that:
 
(a) as of the Effective Date, it is a corporation duly organized and in good
standing under the Laws of the jurisdiction of its incorporation, and it has
full power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as it is
contemplated to be conducted by this Agreement;
 
(b) as of the Effective Date, it has the full right, power and authority to
enter into this Agreement and to grant the rights granted by it under this
Agreement;
 
(c) as of the Effective Date, there are no existing or, to its knowledge,
threatened actions, suits or claims pending with respect to the subject matter
of this Agreement or its right to enter into and perform its obligations under
this Agreement;
 
(d) as of the Effective Date, it has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement;
 
(e) this Agreement has been duly executed and delivered on behalf of it, and
constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms hereof, subject to the general principles of equity
and to bankruptcy, insolvency, moratorium and other similar Laws affecting the
enforcement of creditors’ rights generally;
 
(f) as of the Effective Date, all necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by it in connection with the execution and delivery of
this Agreement and the performance of its obligations under this Agreement have
been obtained; and
 
(g) the execution and delivery of this Agreement and the performance of its
obligations hereunder do not conflict with any of its contractual obligations
(except that Acorda makes no representation or warranty with respect to its
obligations pursuant to Acorda Third Party Agreements) and do not constitute a
default under any of its contractual obligations.
 
8.2 Additional Representations and Warranties of Acorda.  In addition to the
representations and warranties made by Acorda in the License Agreement, Acorda
represents and warrants that Exhibit A identifies each of the Acorda Supply
Agreements that is in full force and effect as of the Effective Date and Acorda
has provided Licensee full and complete copies of each such Acorda Supply
Agreement
 
8.3 Additional Covenants of Acorda.  Acorda agrees that during the Term:
 
(a) Acorda shall comply with and give all notices required by any applicable Law
relating to Acorda’s performance of this Agreement;
 

 
17

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

(b) Acorda will use Commercially Reasonable Efforts to, within one hundred and
eighty (180) days following the Effective Date, enter into an agreement with the
Second Source (as defined in the Elan Supply Agreement) governing the supply of
Product (the “Second Source Agreement”) to Acorda (including in the event that
Elan no longer supplies Acorda under the Elan Supply Agreement) and Licensee
shall have the right to review and comment on (but not approve) any such
agreement before its execution;
 
(c) Upon Acorda’s execution of the Second Source Agreement, it shall provide
Licensee with a true and complete copy of such agreement and, in accordance with
Section 3.4, Exhibit A to this Agreement will be amended to include the Second
Source Agreement as an Acorda Supply Agreement; and
 
(d) Acorda shall use Commercially Reasonable Efforts to fulfill its obligations
under the Acorda Supply Agreements to the extent such obligations have not been
delegated to Licensee and to the extent that failure to do so would materially
adversely affect Licensee or its rights hereunder.
 
8.4 Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE LICENSE AGREEMENT, NEITHER PARTY, AND IN THE CASE OF ACORDA, ITS LICENSORS
AND THIRD PARTY MANUFACTURERS, MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR
VALIDITY OF PATENT CLAIMS.
 
8.5 Limitation of Damages.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE LICENSE AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ITS
AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL EXEMPLARY, PUNITIVE, MULTIPLE
OR OTHER INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS OF
REVENUE, OR LOSS OF USE DAMAGES, ARISING FROM OR RELATING TO THIS AGREEMENT,
WHETHER BASED UPON WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 8.5
IS INTENDED TO LIMIT OR RESTRICT THE CONFIDENTIALITY OR INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT OR THE LICENSE AGREEMENT.
 

 
18

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

9. CONFIDENTIALITY
 
All information provided by one Party to the other Party in connection with this
Agreement (including the Specifications, Documentations and Forecasts) is
subject to the confidentiality and non-use obligations under Article 10 of the
License Agreement, which are hereby incorporated into this Agreement by
reference.
 
10.  
TERM AND TERMINATION

 
10.1 Term.  This Agreement shall be in effect from the Effective Date and shall
continue in effect until terminated pursuant to Section 10.2 (the “Term”).
 
10.2 Termination.  This Agreement may be terminated in accordance with the
following sections:
 
(a) Breach.  If either Party (the “Non-Breaching Party”) believes that the other
Party (the “Breaching Party”) is in material breach of this Agreement (including
any breach of a payment obligation), then the Non-Breaching Party may deliver
notice of such breach to the Breaching Party.  If the Breaching Party fails to
cure such breach within the sixty (60) day period (thirty (30) days in the event
of a payment breach) after the Breaching Party’s receipt of such notice, the
Non-Breaching Party may terminate this Agreement in its entirety upon written
notice to the Breaching Party.
 
(b) Insolvency.  To the extent permitted under applicable Law, either Party may
terminate this Agreement effective immediately upon written notice (i) if
proceedings in voluntary or involuntary bankruptcy shall be initiated by, on
behalf of or against the other Party (and, in the case of any such involuntary
proceeding, not dismissed within one hundred twenty (120) days), or (ii) if the
other Party is adjudicated bankrupt, files a petition under insolvency Laws, is
dissolved or has a receiver appointed for substantially all of its property.
 
(c) Termination of License Agreement.  This Agreement shall automatically
terminate upon the expiration or termination of the License Agreement.
 
10.3 Rights Upon Termination.
 
(a) In the event this Agreement is terminated pursuant to Section 10.2, (i) any
and all outstanding undisputed payments due from Licensee for Product under
Purchase Orders already delivered by Acorda in accordance with this Agreement
shall become immediately due and payable and (ii) in accordance with Section
6.2, Licensee shall be responsible for paying the Transfer Price invoiced to
Acorda by its Third Party manufacturers for any Product ordered under any
Purchase Order delivered to Acorda as of the date of such termination.
 
(b) In the event this Agreement is terminated by Licensee pursuant to Section
10.2(a), upon Licensee’s request, Acorda will agree to waive the exclusivity
requirement pursuant to Section 2.2 of the Elan Supply Agreement solely in order
to permit Licensee to negotiate terms with Elan for the supply of Product to
Licensee in the Territory; provided, that
 

 
19

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

nothing in this Section 10.3 shall impose any obligation on Elan to enter into
negotiations with Licensee to supply Licensee Product.


10.4 Effect of Termination.  Termination of this Agreement for any reason is
without prejudice to the Parties’ accrued rights and shall not be construed to
release either Party of any obligation matured prior to the effective date of
such termination.
 
10.5 Survival.  The following provisions shall survive the expiration or
termination of this Agreement:  Articles 9, 11 and 12, and Sections 5.3(d), 5.4,
6.4, 6.5, 6.6, 8.4, 8.5, 10.3, 10.4 and 10.5.
 
11.  
GOVERNING LAW

 
11.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding (a) any principle
of conflict or choice of laws choice of laws that would cause the application of
the Laws of any other jurisdiction; (b) the United Nations Convention on
Contracts for the International Sale of Goods; (c) the 1974 Convention on the
Limitation Period in the International Sale of Goods; and (d) the Protocol
amending the 1974 Convention on the Limitation Period in the International Sale
of Goods, done at Vienna, April 11, 1980.
 
11.2 Dispute Resolution.  With respect to any disputes between the Parties
concerning this Agreement which are not resolved pursuant to Section 2.4 or as
otherwise explicitly set forth in this Agreement or the License Agreement, each
Party will be free to pursue all rights available to it under law or equity.
 
12.  
 MISCELLANEOUS

 
12.1 Notices.  Notices to Licensee shall be addressed to:
 
Biogen Idec International GmbH
 
Landis & Gyr Strasse 3
 
CH-6300 Zug, Switzerland
 
Attention: Francis Marsland, VP Chief International Counsel
 
Fax: +41 41 392 1718
 
With a copy to:
 
Biogen Idec, Inc.
 
14 Cambridge Center
 
Cambridge, MA 02142
 
Attention : General Counsel
 
Fax: 866-546-2758
 

 
20

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Notices to Acorda shall be addressed to:
 
Acorda Therapeutics, Inc.
15 Skyline Drive
Hawthorne, New York 10532, USA
Attention:  Chief Executive Officer
Fax:           +1 914.347.4560
 
With a copy to:
 
Acorda Therapeutics, Inc.
15 Skyline Drive
Hawthorne, New York 10532, USA
Attention:  General Counsel
Fax:           +1 914.347.4560
 
Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 12.1.  Any notice required or provided for by
the terms of this Agreement shall be in writing, in the English language, and
shall be (a) sent by certified or registered mail, return receipt requested,
postage prepaid, (b) sent via a reputable overnight international courier
service, (c) sent by facsimile transmission, or (d) delivered by hand.  The
effective date of the notice shall be the actual date of receipt by the
receiving Party.
 
12.2 Entire Agreement.  This Agreement, the License Agreement and the Elan
Consent constitute the entire agreement among the Parties with respect to the
subject matter herein and therein and supersede all previous agreements
(including the Prior Confidentiality Agreement), whether written or oral, with
respect to such subject matter.
 
12.3 Amendment and Waiver.  This Agreement may not be amended, nor any rights
hereunder waived, except in a writing signed by the properly authorized
representatives of each Party.
 
12.4 No Implied Waivers.  The waiver by a Party of a breach of any provision of
this Agreement by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right that it
has or may have hereunder operate as a waiver of any right by such Party.
 
12.5 Order of Precedence.  In the event of a conflict or inconsistency between
any of the terms of this Agreement (including all attachments and exhibits) and
the License Agreement, the Parties shall enter into good faith discussions
regarding the intended interpretation of the terms underlying such inconsistency
or conflict and, if such dispute cannot be resolved by the Parties within thirty
(30) days, each Party shall have available to it all rights under Section
11.2.  Any amendments to these documents on which the Parties may agree to in
accordance with the terms of each document shall take precedence over any
conflicting terms in the prior release of each document.  Each Party shall
promptly report to the other in writing any inconsistencies in these documents.
 

 
21

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

12.6 Covenant of Further Assurances.  The Parties covenant and agree that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, each of the Parties shall execute and deliver any
further legal instruments and perform such acts which are or may become
reasonably necessary to effectuate the purposes of this Agreement.
 
12.7 Relationship.  The Parties shall be deemed independent contractors for all
purposes hereunder.  This Agreement does not constitute a partnership, joint
venture or agency between the Parties.  Neither Party is an agent of the other
Party and has no authority to represent the other Party as to any matters.
 
12.8 Severability.  If, under applicable Law, any provision of this Agreement is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement (“Severed
Clause”), the Parties mutually agree that this Agreement shall endure except for
the Severed Clause.  The Parties shall consult and use their best efforts to
agree upon a valid and enforceable provision which shall be a reasonable
substitute for such Severed Clause in light of the intent of this Agreement.
 
12.9 Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by a Party without the prior written consent of the
other Party, except (a) each Party may assign this Agreement, in whole or in
part, to an Affiliate of the assigning Party, only for so long as such assignee
remains an Affiliate of the assigning Party; provided, that the assigning Party
shall remain primarily liable for performance of its obligations hereunder,
notwithstanding such assignment; and (b) each Party may assign this Agreement,
in whole, to a Third Party that acquires, by merger, sale of assets or
otherwise, all or substantially all of the business of the assigning Party to
which the subject matter of this Agreement relates.  Notwithstanding the
foregoing, in no event shall either Party assign this Agreement to any Third
Party or an Affiliate unless such Party also assigns the License Agreement to
such Third Party or Affiliate.  Any assignment not in accordance with the
foregoing shall be void.  Subject to the foregoing, this Agreement shall be
binding upon, and shall inure to the benefit of, all permitted successors and
assigns.
 
12.10 Force Majeure. Neither Party will be deemed to have breached this
Agreement for failure or delay in fulfilling or performing any provision of this
Agreement when such failure or delay results from causes beyond the reasonable
control of the affected Party, which may include embargoes, acts of war (whether
declared or not), insurrections, riots, civil commotions, acts of terrorism,
strikes, lockouts or other labor disturbances, supply failures of Acorda’s Third
party manufacturers of Product, failure to act by Elan or its Affiliates, or
acts of God.  The affected Party will notify the other Party of such force
majeure circumstances as soon as the affected Party becomes aware of the same
(including its best estimate of the likely extent and duration of the
interference with its activities) and will make every reasonable effort to
mitigate the effects of such force majeure circumstances.  If a Party is so
delayed and such failure or omission is not cured within ninety (90) days, the
other Party may terminate this Agreement.
 
12.11 Export Compliance.  The Parties acknowledge that the exportation from the
United States or any other country of materials, products and related technical
data (and the re-export from elsewhere of items originating in a particular
country) may be subject to compliance
 

 
22

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

with relevant export Laws, including Laws which restrict export, re-export and
release of materials, products and their related technical data, and the direct
products of such technical data.  The Parties agree to comply with all export
Laws and to commit no act that, directly or indirectly, would violate any Law,
or any other international treaty or agreement, relating to the export,
re-export, or release of any materials, products or their related technical data
to which the United States adheres or with which the United States complies.


12.12 Performance by Affiliates and Third Party Distributors.  To the extent
that this Agreement imposes obligations on Affiliates of a Party and, in the
case of Licensee, its Third Party Distributors, such Party agrees to cause such
Party’s Affiliates, and, in the case of Licensee, its Third Party Distributors,
to perform such obligations.
 
12.13 Counterparts and Facsimile Signatures.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (PDF)
sent by electronic mail shall be deemed to be original signatures.
 
[Remainder of Page Intentionally Left Blank]
 

 
23

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the Effective Date.
 
ACORDA THERAPEUTICS, INC.
BIOGEN IDEC INTERNATIONAL GMBH
By:  /s/ Ron Cohen
Name:  Ron Cohen
Title:  Chief Executive Officer
By:  /s/ Anders Lundstrom
Name:  Anders Lundstrom
Title:  SVP, Head of Int’l



 


 


 


 


 


 


 


 


 


 


 
[Signature Page to Supply Agreement]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

Exhibit A
 


 
Acorda Supply Agreements
 
This Exhibit A contains a list of certain agreements in effect as of the
Effective Date between Acorda and certain Third Parties, as amended from time to
time in accordance with this Agreement, that place certain encumbrances and
limitations on the rights granted to Licensee hereunder and impose certain
obligations on Licensee.
 
·  
Amended and Restated License Agreement between Elan Corporation plc and Acorda,
dated September 26, 2003

 
·  
Supply Agreement between Elan Pharma International Limited and Acorda, dated
September 26, 2003

 
·  
Technical Agreement between Elan Pharma International Limited and Acorda, dated
December 19, 2005

 
·  
Patheon Inc. Proposal No. ELN-FQ-0001-1002-RF, entitled “Fampridine Tablets
(10mg, 20mg, 25mg) Technical Transfer Program Proposal for Commercial
Registration for Acorda Therapeutics, dated February 26, 2003

 
·  
Elan Consent

 

 
 

--------------------------------------------------------------------------------

 
 FINAL







DATED – MAY 21, 2010








BIOGEN IDEC INTERNATIONAL GMBH


AND


ACORDA THERAPEUTICS, INC.




______________________________


ADDENDUM #1 TO THE COLLABORATION AND LICENSE AGREEMENT AND SUPPLY AGREEMENT
BETWEEN ACORDA THERAPEUTICS, INC AND BIOGEN IDEC INTERNATIONAL GMBH
______________________________


CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS
[       ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.
FINAL



ADDENDUM #1 TO THE COLLABORATION AND LICENSE AGREEMENT
AND SUPPLY AGREEMENT






This Addendum #1 (the Addendum #1) is made as of the Effective Date between:


 Biogen Idec International GmbH a company incorporated in Switzerland, whose
registered office is at Landis & Gyr Strasse, 6300 Zug, Switzerland


(Biogen Idec)


Acorda Therapeutics, Inc., a company incorporated in Delaware, whose registered
office is at 15 Skyline Drive, Hawthorne, New York 10532, USA


 (Acorda)


(together the Parties and individually a Party)




RECITALS
 




Whereas Acorda and Biogen Idec have entered into a collaboration and license
agreement dated June 30, 2009, for Fampridine Product in the Territory (the
“License Agreement”).


Whereas the Parties have entered into an Agreement regarding supply of
Fampridine Product to Biogen Idec in the Territory, dated June 30, 2009, (the
“Supply Agreement”).


Whereas the Ampyra™ Product received Regulatory Approval in the USA.


Whereas the Fampridine Product has not received Regulatory Approval in the
Territory.


Whereas Acorda and/or Biogen Idec may receive requests for Named Patient Supply
of the Product in the Territory.


Whereas Biogen Idec and Acorda agree that Biogen Idec is responsible for such
requests and Named Patient Supply.




NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties hereby agree as follows:


1.           DEFINITIONS


For purposes of this Addendum #1 the following terms shall have the following
meanings:




Acorda Site means any distribution warehouse designated by Acorda in the USA for
the shipment of Product to Biogen Idec.

 
2

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.
FINAL

Ampyra™ Product means the presentations of the pharmaceutical product Ampyra™
approved by the US Food and Drug Administration for sale in the USA by Acorda.


Changeover Date means thirty (30) days after the date the Fampridine Product is
granted a Regulatory Approval in any country in the Territory.


Effective Date shall mean 21 May 2010.


Fampridine Product means each presentation of the pharmaceutical product of
fampridine prolonged release tablets as approved by the relevant Regulatory
Approval for sale in a country in the Territory.  “Fampridine Product” is
referred to in the License Agreement as “Licensed Product” and in the Supply
Agreement as “Product.”


Named Patient Supply means the controlled provision of the Product prior to
Regulatory Approval in a given country in the Territory in response to a bona
fide, unsolicited request in accordance with the specifications of an authorised
health care professional and for use by an individual patient and in compliance
with all applicable laws, directives and regulations. For the purposes of this
Addendum #1, “Named Patient Supply” also includes the gratuitous provision of
the Product to patients on a per patient basis (sometimes also referred to
“compassionate use”) in accordance with the applicable laws, directives and
regulations of the country in which the individual patient is prescribed the
Product.


Product means the Ampyra™ Product and the Fampridine Product.


 
REMS means Risk Evaluation and Mitigation Strategies.


Unless the context otherwise requires, all other capitalised terms and
expressions used in this Addendum #1 that are defined in the Supply Agreement
and the License Agreement shall have the same meaning when used in this Addendum
#1.


The Addendum #1 shall solely apply to the supply of Products as Named Patient
Supply.


2.           RESPONSIBILITY OF BIOGEN IDEC


2.1           Biogen Idec shall be responsible for responding to and otherwise
addressing all requests for Named Patient Supply in the Territory, including
requests received by Acorda from physicians outside of the USA, which requests
Acorda shall forward to Biogen Idec.  Biogen Idec shall under no circumstances
solicit such requests for or promote the availability of Named Patient Supply.


2.2           Biogen Idec shall promptly designate qualified employees with
medical and/or scientific training in its local or regional Medical Affairs
Departments (“Designated Employees”) who will be responsible for reviewing all
requests received by Biogen Idec (including requests referred to it by Acorda or
Wholesaler) for Named Patient Supply.  Biogen Idec shall ensure that such
requests are handled in accordance with all applicable laws, directives and
regulations, including, but not limited to, all necessary licenses, consents and
approvals from and for the physician, the third party international wholesaler
designated by Biogen Idec (“Wholesaler”), and the patients.

 
3

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.
FINAL

2.3           Biogen Idec acknowledges that Elan has agreed to provide a maximum
of [*****] bottles/units of 60 tablets of Product for Named Patient Supply from
April 2010 through August 2011.  Should Biogen Idec wish to secure additional
supplies of Product for Named Patient Supply in the Territory prior to August
2011 or provide Product for Named Patient Supply beyond August 2011, Biogen Idec
shall consult with and obtain the written approval of Elan and Acorda, and the
parties shall work together to execute a written agreement related thereto.  For
the purposes of clarity, no Ampyra™ Product shall be made available to Biogen
Idec after the Changeover Date.


2.4           Acorda shall make available to Biogen Idec for Named Patient
Sales, only Ampyra™ Product that has been released by Acorda for sale in the US.


2.5           Subject to Section 2.3, Biogen Idec:


(a)           shall use Ampyra™ Product for Named Patient Supply in the
Territory until the Changeover Date.


(b) shall use Fampridine Product for Named Patient Supply in the Territory after
the Changeover Date.


For the purpose of clarity, Biogen Idec shall not be entitled to use Ampyra™
Product for Named Patient Supply in any country in the Territory after the
Changeover Date.


2.6           Biogen Idec shall ensure that requests from physicians, third
parties, the international wholesaler designated by Biogen Idec (“Wholesaler”),
and patients are handled in accordance with all applicable laws, directives and
regulations, including, but not limited to, all necessary licenses, consents and
approvals.


2.7           Biogen Idec shall forward requests received from Acorda or
received by Biogen Idec to the Wholesaler, unless Biogen Idec determines that
Biogen Idec or its Affiliates or distributors will supply Fampridine Product
instead of using the Wholesaler.  As of the Effective Date, the Wholesaler is
Durbin plc (“Durbin”), which Biogen Idec in its sole discretion may add to,
remove or change to any other international wholesaler qualified and licensed to
distribute, and properly experienced in distributing, Named Patient Supply, upon
prompt notice to Acorda.  Biogen Idec shall be responsible for all activities of
and with the Wholesaler, including ensuring that the Wholesaler (and any
importer outside the UK used by Wholesaler in the proposed country of Named
Patient Supply) is properly qualified in those countries into which the Product
is provided and coordination and contracting with the Wholesaler.  Biogen Idec
agrees that Acorda shall have no liability as to or relationship with the
Wholesaler, notwithstanding that Acorda or its agents may ship Product to the
Wholesaler from time to time as requested by Biogen Idec.


2.8           Biogen Idec will purchase the Product from Acorda and until Biogen
Idec determines that Biogen Idec or its Affiliates or distributors will supply
Fampridine Product instead of using the Wholesaler, it will (a) sell it to the
Wholesaler, who will sell the Product in the Territory in its own name and on
its account, and (b) determine the selling price of the Product to the
Wholesaler and the maximum selling price of the Product by the Wholesaler.
 
2.9           Biogen Idec or the Wholesaler, with prior written approval from
Biogen Idec, shall arrange collection of the Product from the Acorda Site and
delivery to the importer. Acorda shall deliver the Product ordered Incoterms
2000 EXW.  Title to and risk in the Product shall transfer to Biogen Idec upon
collection from the Acorda Site, whether collected or arranged to be collected
by Biogen Idec or by the Wholesaler with prior approval from Biogen Idec to
release to such Wholesaler.
 

 
4

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.
FINAL

2.10           Biogen Idec shall require the Wholesaler to comply with all
applicable laws, directives and regulations relating to the import and export of
the Product into or out of each country for which Biogen Idec requests
Product.  Biogen Idec is solely responsible for setting up processes to monitor
the Wholesaler’s compliance with applicable laws, directives and regulations.
 
3.           ORDERS, FEES AND COSTS


 
3.1           Binding purchase orders shall be placed at least ten (10) working
days prior to the proposed pick-up date at the Acorda Site.  Biogen Idec shall
only order the amount of Ampyra™ Product reasonably needed to fulfill requests
for Named Patient Supply, based on commercially reasonable estimates.  Biogen
Idec shall not stockpile Ampyra™ Product beyond such amounts.
 
3.2           All Purchase Orders should be emailed to all of the following
Acorda contacts:


Ann C. Schaefer
Manager-Supply Chain
Phone: 914-347-4300 x168
aschaefer@acorda.com


Rohini D’Souza
Associate Director, Technical Operations
Phone: 914-347-4300 x171
rdsouza@acorda.com


Bill Dollard
Sr. Director, Technical Operations
Phone: 914-347-4300 x111
bdollard@acorda.com


Jennifer Burstein
Acorda Therapeutics, Inc.
15 Skyline Drive
Hawthorne, NY 10532
Phone: 914-347-4300
jburstein@acorda.com


3.3           Invoice Price.  The Product will be supplied to Biogen Idec at
[*****] percent of Biogen’s [*****], which, notwithstanding Section 2.8 above or
any changes made pursuant thereto, is agreed upon by the Parties to be [*****]
per bottle/unit (the “Invoice Price).”  Any necessary reconciliation to actual
price will be made pursuant to section 3.4 of this Agreement.
 
3.4           Reconciliation of the final amount payable by Biogen Idec for each
unit of Product provided pursuant to this Agreement shall be made in accordance
with the reporting process provided in Section 8.5 of the License Agreement as
follows:


(a)           For Product provided as Named Patient Supply at no cost and for
which Biogen Idec does not apply for and does not intend to apply for
reimbursement by a government or private payor or for which such reimbursement
has been finally rejected, the Invoice Price will be reconciled to Manufacturing
Costs plus [*****], which reconciliation shall be made by calculating the
difference, per bottle/unit as X – Y
 

 
5

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.
FINAL

   where “X” is the Invoice Price and “Y” is the Manufacturing Cost plus
[*****].  Any credit owed shall be credited to the account of the party owed,
or, as the case may be, made in accordance with Section 8.5 of the License
Agreement.  Acorda and Biogen Idec acknowledge and agree that
reconciliation  under this Section 3.4(a) is based on the categorization of the
Product as samples under Section 9.2 of the Supply Agreement between Acorda and
Elan Corporation, PLC dated September 2003, as agreed upon by Elan and is
subject to the limit set forth in Section 2.3 herein.  In the event that Elan
determines that any Product is not to be treated as a sample under Section 9.2,
the Product shall be treated as a sale, and Biogen Idec agrees to pay for such
Product as set forth under Section 3.4(b) of this Agreement, including payment
of royalties, in the amount and within the timeframe specified in Section 3.5 of
this Agreement. In the event Elan objects to the categorization of the Product
as a sample after Acorda has provided a credit to Biogen Idec under this Section
3.4(a), Biogen Idec shall promptly reimburse Acorda for the amount of such
credit.
 
(b)           For Product provided as Named Patient Supply sold at any cost or
for which reimbursement is obtained, the applicable selling price, milestone
payments and royalties shall be calculated as set forth in the License Agreement
with respect to commercial sales of Product, and payment shall be made to Acorda
in accordance with Section 8.5 of the License Agreement.
 
(c)           For Product provided as Named Patient Supply at no cost and for
which Biogen Idec intends to apply for or is awaiting a decision regarding
reimbursement, the quantity of such affected Product shall be identified on the
applicable monthly sales report to Acorda and no reconciliation as described in
section 3.4(a), above, shall take place unless and until Biogen Idec receives a
written decision on reimbursement, at which time the Invoice Price of the
affected Product shall be reconciled based on the reimbursement determination,
in accordance with Section 3.4(a) or Section 3.4(b) herein, as applicable.
 


3.5           Payment by Biogen Idec of the Invoice Price for all units of
Product supplied by Acorda pursuant to this Addendum #1 shall be made within
forty five (45) days from the date of receipt of Acorda’s relevant invoice by
transfer in US Dollars pursuant to Article 6.4 of the Supply Agreement.  With
the exception of Product provided as Named Patient Supply under Section 3.4(c),
reconciliation and payment of the Transfer Price as well as payment of the
applicable royalties shall be made in accordance with Sections 8.3 and 8.5 of
the License Agreement.


3.6           If a dispute arises as to the selling price, milestone and/or
royalty obligations due for a Product, Biogen Idec shall promptly pay such
price, milestone and/or royalty amounts in full notwithstanding the dispute, and
resolve such dispute pursuant to the dispute resolution provisions in Article
3.5 of the License Agreement.


4.           MEDICAL EDUCATION, TRAINING, PHARMACOVIGILANCE and ADVERSE EVENT
REPORTING


 
4.1           Biogen Idec will ensure that all Biogen Idec Designated Employees
and all personnel of Wholesaler that are responsible for the provision of
medical information to prescribers of the Product are fully trained on risks,
benefits and appropriate usage of the Product and regarding all applicable legal
and regulatory requirements relating to Named Patient Supply, and that only such
Designated Employees and personnel shall provide Product and safety information
to such prescribers, at all times in accordance with Acorda’s REMS and with
applicable laws, directives and regulations in relation to Named Patient Supply
 

 
6

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.
FINAL

communications in the Territory.   Biogen Idec’s Designated Employees shall also
be responsible for provision of medical information, training on risk, benefits
and appropriate usage of the Fampridine Product when patients are switched from
Ampyra™ Product to the Fampridine Product.
 
4.2           Biogen Idec shall ensure that, in compliance with all applicable
laws, directives and regulations, with respect to the Product within the scope
of this Addendum #1, the importer(s), prescribers and patients to whom Product
is supplied on a Named Patient Supply basis are provided with and educated
regarding all medical, scientific and other information necessary for them to
fully understand the risks, benefits and proper usage of the Product, including,
but not limited to, the FDA-approved Ampyra Prescribing Information (including
Medication Guide) as may be amended or updated from time to time and information
equivalent to that contained in the Dear Prescriber letters distributed under
the Ampyra REMS.  Biogen shall ensure that, unless in the reasonable opinion of
Biogen Idec based on accepted pharmaceutical industry and medical practice in a
country, English is the well-accepted language of communication in the industry,
profession and with patients, all such communications are translated by a
certified translation service into the official language of any country into
which the Product is provided.  Biogen Idec also shall ensure that Designated
Employees meet (in person or, if that is not feasible, by telephone) with each
physician requesting the Product prior to its being supplied to such physician
or to the patient that is the subject of the request for Named Patient Supply.


4.3           Biogen Idec will set up appropriate processes and procedures for
adverse event reporting for use of the Product and provide all such information
to Acorda, as agreed upon in the Safety Data Exchange Agreement between the
Parties effective January 1, 2010.


 
5.           TERM AND TERMINATION




In addition to the termination provisions contained in the License Agreement and
the Supply Agreement, this Addendum #1 shall become effective on the Effective
Date and shall continue until the earlier of:


 
5.1           thirty (30) days after the date the Fampridine Product receives
Regulatory Approval in any jurisdiction in the Territory; and


5.2           subject to Section 5.1, until Product volumes for Named Patient
Supply either (i) reach the maximum volume amount agreed by Elan for Named
Patient Supply set forth in Section 2.3 (whether Amprya™ Product or Fampridine
Product) or (ii) after August 2011, unless a written agreement extending such
date or increasing such amount is entered into by the Parties and Elan.
 
6.  
LIABILITY, INDEMNIFICATION



THE INDEMNIFICATION OBLIGATIONS OF ACORDA UNDER SECTION 11.2 OF THE LICENSE
AGREEMENT DO NOT APPLY WITH RESPECT TO THE SUBJECT MATTER OF (INCLUDING PRODUCT
SUPPLIED UNDER) THIS ADDENDUM #1.  THE PRODUCT IS BEING PROVIDED TO BIOGEN IDEC
“AS-IS” WITH NO REPRESENTATIONS OR WARRANTIES OF ANY KIND.  ACORDA ASSUMES NO
LIABILITY FOR ANY SPECIAL, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING OUT OF OR
RELATING TO THIS

 
7

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.
FINAL

ADDENDUM #1, WHETHER BASED ON CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE. BIOGEN IDEC AGREES THAT IT IS SOLELY RESPONSIBLE FOR ALL ACTIVITIES
ARISING OUT OF AND RELATING TO THIS ADDENDUM #1 AND/OR TO NAMED PATIENT SUPPLY
IN THE TERRITORY.


 
7.           MISCELLANEOUS


Except to the extent expressly modified in this Addendum #1, the provisions of
the License and Supply Agreements shall apply to Named Patient Supply made
pursuant to this Addendum #1.




IN WITNESS WHEREOF, the authorised signatories of the Parties have executed this
Addendum #1 as of the Effective Date.
 


BIOGEN IDEC INTERNATIONAL GMBH


/s/ A R Keating                                                                
Name:A R Keating
Title:  MP Int Quality
Date:  25 May 2010

BIOGEN IDEC INTERNATIONAL GMBH


/s/ Francis
Marsland                                                                
Name:  Francis Marsland
Title:  Authorised Signatory
Date:  27 May 2010


ACORDA THERAPEUTICS, INC.


/s/ David Lawrence                                                      
Name: David Lawrence
Title:  Chief Financial Officer
Date:  May 21, 2010





 
8

--------------------------------------------------------------------------------

 






DATED AS OF – MAY 16, 2011 (the “Effective Date”)








BIOGEN IDEC INTERNATIONAL GMBH


AND


ACORDA THERAPEUTICS, INC.




______________________________


AMENDMENT #1 TO ADDENDUM #1 TO THE COLLABORATION AND LICENSE AGREEMENT AND
SUPPLY AGREEMENT BETWEEN ACORDA THERAPEUTICS, INC AND BIOGEN IDEC INTERNATIONAL
GMBH
______________________________





 
 

--------------------------------------------------------------------------------

 



AMENDMENT #1 TO ADDENDUM #1 TO THE
COLLABORATION AND LICENSE AGREEMENT
AND SUPPLY AGREEMENT






This Amendment #1 to Addendum #1 to the Collaboration and License and Supply
Agreement (Amendment #1 to Addendum #1) is made as of the Effective Date
between:


 Biogen Idec International GmbH a company incorporated in Switzerland, whose
registered office is at Landis & Gyr Strasse, 6300 Zug, Switzerland


(Biogen Idec)


Acorda Therapeutics, Inc., a company incorporated in Delaware, whose registered
office is at 15 Skyline Drive, Hawthorne, New York 10532, USA


 (Acorda)


(together the Parties and individually a Party)




RECITALS
 




Whereas Acorda and Biogen Idec have entered into a collaboration and license
agreement dated June 30, 2009, as amended for Fampridine Product in the
Territory (the “License Agreement”).


Whereas the Parties have entered into an Agreement regarding supply of
Fampridine Product to Biogen Idec in the Territory, dated June 30, 2009, (the
“Supply Agreement”).


Whereas the Ampyra® Product received Regulatory Approval in the USA.


Whereas the Fampridine Product has not received Regulatory Approval in the
Territory.


Whereas Acorda and/or Biogen Idec receives requests for Named Patient Supply of
the Product in the Territory.


Whereas Biogen Idec and Acorda agree that Biogen Idec is responsible for such
requests and Named Patient Supply and entered into Addendum #1 to the
Collaboration and License Agreement and Supply Agreement with Acorda dated and
effective May 21, 2010, (Addendum#1) related thereto; and


Whereas, Biogen Idec and Acorda now wish to execute this Amendment #1
to   Addendum #1 as of the Effective Date to provide for the possible
implications to Named Patient Supply related to the timing of the receipt of
Regulatory Approval in the Territory.




NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties hereby agree as follows:

 
 
 
2

--------------------------------------------------------------------------------

 

AGREEMENT


 
1.   The definition of “Changeover Date” in Section 1 is deleted and replaced
with language that reads as follows:


“Changeover Date means ninety (90) days after the date the Fampridine Product is
granted a Regulatory Approval in any country in the Territory.”


 
 
2.  The last sentence of Section 2.3 is deleted and replaced with a new sentence
that reads as follows:
 
“For the purposes of clarity, no Product for Named Patient Supply shall be made
available to Biogen Idec after August 2011, unless agreed upon by Biogen Idec,
Acorda and Elan and set forth in a written amendment to this Addendum #1. “
 
3.  Section 5.1 and Section 5.2 are hereby deleted and replaced with a new
Section 5.1 and Section 5.2 that reads as follows:
 
“5.1           ninety (90) days after the date the Fampridine Product receives
Regulatory Approval in any jurisdiction in the Territory; and


5.2           subject to Section 5.1, until Product volumes for Named Patient
Supply either (i) reach the maximum volume amount agreed by Elan for Named
Patient Supply set forth in Section 2.3 (whether Amprya® Product or Fampridine
Product) or (ii) after August 2011, unless a written agreement extending such
date or increasing such amount is entered into by the Parties and Elan.”
 
4.  Except as expressly modified by this Amendment #1, all terms and conditions
of Addendum #1 remain in full force and effect.






(Signature page follows)




 
 
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the authorised signatories of the Parties have executed this
Amendment #1 to Addendum #1 as of the Effective Date.




BIOGEN IDEC INTERNATIONAL GMBH


/s/ Ann M. Nunes                                                                
Name:  Ann M. Nunes
Title:  Sr. Director, Global Commercial Drug Supply
Date:  24 May 2011


BIOGEN IDEC INTERNATIONAL GMBH


/s/ Thomas
Lackner                                                                
Name: Thomas Lackner
Title:  VP Int’l Commercial
Date:  May 23, 2011


ACORDA THERAPEUTICS, INC.


/s/ David
Lawrence                                                                
Name: David Lawrence
Title:  Chief Financial Officer
Date:  5-16-11

 
 
 
4

--------------------------------------------------------------------------------

 





CONFIDENTIAL













EFFECTIVE DATE – August 28, 2010








BIOGEN IDEC INTERNATIONAL GMBH


AND


ACORDA THERAPEUTICS, INC.




______________________________


ADDENDUM #2 TO THE SUPPLY AGREEMENT BETWEEN ACORDA THERAPEUTICS, INC AND BIOGEN
IDEC INTERNATIONAL GMBH DATED JUNE 30, 2009, AS AMENDED
______________________________


CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS
[       ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.


CONFIDENTIAL



ADDENDUM #2 TO THE SUPPLY AGREEMENT


This Addendum #2 (the Addendum #2) is made as of the Effective Date between:


 Biogen Idec International GmbH a company incorporated in Switzerland, whose
registered office is at Landis & Gyr Strasse, 6300 Zug, Switzerland, (Biogen
Idec)


Acorda Therapeutics, Inc., a company incorporated in Delaware, whose registered
office is at 15 Skyline Drive, Hawthorne, NY 10532, USA, (Acorda)


(together the Parties and individually a Party)


RECITALS
 
Whereas, the Parties entered into a Collaboration and License Agreement dated
June 30, 2009, as amended, for Product in the Territory (the “License
Agreement”).


Whereas, the Parties entered into an Agreement regarding supply of Product to
Biogen Idec in the Territory, dated June 30, 2009, as amended, (the “Supply
Agreement”);


Whereas, the Supply Agreement has certain provisions related to Launch Stock and
Safety Stock for Product; and


Whereas, Biogen Idec has requested an amendment to the Supply Agreement and
related to requirements for Launch Stock and Safety Stock for Product in order
to adhere to country standards and requirements, and Acorda desires to grant
such amendment, in accordance with the terms and conditions of this Amendment
#2.


AGREEMENT


In consideration of the premises and mutual covenants herein contained, the
Parties hereby agree as follows:


1.  Definitions.  Unless the context otherwise requires, all other capitalised
terms and expressions used in this Addendum #2 that are defined in the Supply
Agreement and the License Agreement shall have the same meaning when used in
this Addendum #2.


2.      Section 4.4 Launch Stock of the Supply Agreement is hereby deleted and
replaced with a new Section 4.4 that reads as follows:


“Launch Stocks.”  At least [*****] prior to an anticipated Regulatory Approval
in a Major Market Country, the Parties shall discuss and agree upon the
manufacture and purchase of specific quantities of Launch Stocks for the launch
of Product in the applicable Major Market Country. Launch Stocks shall be
ordered not later than [*****] from receipt of an approval letter form a
Regulatory Authority in respect of a NDA in each such Major Market Country.”






[Remainder of page intentionally left blank]

 


 
2

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.


CONFIDENTIAL



3.        Section 4.8 Safety Stock of the Supply Agreement is hereby deleted and
replaced with a new Section 4.8 that reads as follows:


“Safety Stock.”


(a) Major Market Countries.  Licensee shall maintain, prior to Regulatory
Approval of Product in the Field in Major Market Countries and until [*****]
after such Regulatory Approval of Product in the Field in Major Market
Countries, safety stock of [*****] supply of Product, measured, as of any date,
based on Licensee’s Forecast. Licensee shall maintain [*****] of safety stock in
Major Market Countries beginning [*****] after Regulatory Approval and
throughout the Term measured, as of any date, by Licensee’s Forecast.    All
safety stock shall be maintained at Licensee’s own risk and expense.


(b) Other Countries.  In other countries in the Territory (for the purposes of
clarity, except the Major Market Countries), Licensee shall maintain, prior to
Regulatory Approval of Product in the Field in such other country in the
Territory and throughout the Term after such Regulatory Approval in such other
country in the Territory, safety stock of [*****] supply of Product, measured,
as of any date, based on Licensee’s Forecast.  All safety stock shall be
maintained at Licensee’s own risk and expense.


(c)  Country Requirements.  In the event that the safety stock requirements
above do not adhere to the legal or regulatory requirements in any country in
the Territory, Licensee shall provide Acorda with a listing of such country
requirements and Acorda and Licensee, through the JMC, will work together in
good faith to agree on an appropriate adjustment to the safety stock levels.  If
the JMC fails to reach unanimous agreement on the matter for a period in excess
of [*****], the matter shall be referred to the JSC in accordance with Section
2.4 of the Supply Agreement.


(d) In the event that Licensee depletes its supply of Product in any country due
to maintaining low levels of safety stock, Acorda will not adjust its orders for
Product in the Acorda Territory to accommodate Licensee’s needs.


4.  Except to the extent expressly modified in this Amendment #2, the terms and
conditions of the Agreement shall remain in full force and effect.






[Signature page follows]

 
3

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.


CONFIDENTIAL



The authorised signatories of the Parties have executed this Addendum #2 as of
the Effective Date.




BIOGEN IDEC INTERNATIONAL GMBH
 
By: /s/Anne M. Nunez_______________________
       Name:  Anne M. Nunez
       Title:  Director, European Operations
ACORDA THERAPEUTICS, INC.
 
By: /s/ Ron Cohen___________________
       Ron Cohen
       President and Chief Executive Officer
   




 
4

--------------------------------------------------------------------------------

 
